Citation Nr: 0300832	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 
1954 to August 1974.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
veteran's post-traumatic stress disorder (PTSD) is 
manifested by weekly nightmares and daily intrusive 
memories of combat-related situations, feelings of 
detachment and estrangement from others, a restricted 
range of affect, increased arousal, irritability and 
outbursts of rage with a long history of social impairment 
and difficulty with authority figures resulting in 
occupational and social impairment with reduced 
reliability and productivity, and the need to take 
regularly prescribed medication for depression, with a 
Global Assessment of Functioning (GAF) score of 50.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5105, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.  
On a report of medical history completed in May 1974, when 
he was examined for retirement, the veteran checked "yes" 
to having frequent trouble sleeping and depression or 
excessive worry but a psychiatric abnormality was not 
found on examination that day.  

Post-service, findings of a December 1974 VA examination 
are not reflective of a psychiatric disability.  The 
evidence further demonstrates that, in September 1987, VA 
hospitalized the veteran for treatment of chronic alcohol 
dependency.

In February 2000, the veteran submitted a claim for 
entitlement to service connection for post-traumatic 
stress disorder.  In March 2000, he submitted a written 
statement of his alleged stressful events in service.  He 
indicated that VA had treated him for depression in 1987 
and that he had some intermittent VA and private 
psychiatric treatment, but a VA physician had not examined 
him or diagnosed PTSD.  The veteran recounted numerous 
stressful events associated with his service as a 
helicopter pilot in the Republic of Vietnam, starting in 
1964.  After he retired from service in 1974, the veteran 
said that his memories, nightmares, and back pain 
worsened.  He taught at the Texas School for the Deaf 
until 1984, when he quit due to an inability to work with 
the administration.  He worked as a teacher for a civilian 
driving school, and had problems with alcohol.  The 
veteran noted that he successfully completed a VA alcohol 
treatment program in September 1987, was sober since and 
"in and out of VA for PTSD."  According to the veteran, 
some of his stressors resulted in physical and/or 
emotional symptoms, usually accompanied by unwanted 
thoughts or memories.  Those stressors included anything 
military, some odors, small children, large crowds, and/or 
noisy atmosphere, any weapon, contact with government 
agencies and loud and unexpected sounds.  

In conjunction with his claim, the RO reviewed VA and non-
VA medical records dated from 1997 to 2000.  The private 
medical records demonstrate that in 1970 the veteran 
underwent a laminectomy and then was in an airplane crash 
and reinjured his back.  Thereafter, he experienced 
chronic radiating low back pain.  According to a November 
1997 written statement to L. B., M.D., a physician, the 
veteran said he elected not to have any back surgery, and 
stopped taking prescribed pain medication.  He noted that 
he tried to self medicate with alcohol and was a 
recovering alcoholic for ten years.  However, his pain 
worsened and he was concerned about taking narcotic 
medication.  In a December 1997 treatment record, Dr. B. 
noted that neurologic examination findings were positive 
for depression that was controlled with Prozac.

VA medical records, dated from February to June 2000, 
indicate that the veteran was initially seen in the 
outpatient clinic in February.  According to that record, 
he complained of lower back pain and said that his last 
visit to the Mental Hygiene Clinic (MHC) was five years 
earlier.  

In March 2000, the veteran was initially seen by a social 
worker, according to the VA medical records.  He said that 
his prescribed Prozac was no longer working, and requested 
an increased dosage.  The veteran also reported difficulty 
sleeping and felt he slept all night but was not rested.  
He declined individual therapy, and an increased dose of 
Prozac was prescribed.

A March 2000 VA psychiatry note reveals that the veteran 
was referred for evaluation of depression that was treated 
with Prozac.  The veteran said he had taken Prozac for 
five years at a lower dose until recently, when the dose 
was doubled, and that the higher amount worked well.  He 
denied sleep or appetite problems and anhedonia, and had 
experienced no sad mood since taking the increased 
medication.  The veteran did report some irritability and 
low energy level.  He also reported signs and symptoms of 
PTSD.  On mental status examination, he was alert, 
oriented, and cooperative.  He described his mood as less 
depressed as compared to the previous week, and his affect 
was appropriate.  There were no alterations in thought 
process or content, no suicidal or homicidal ideations, 
and his sensorium was otherwise clear.  The clinical 
impression was major depressive disorder in partial 
remission and chronic PTSD.  The veteran refused 
additional medication or group therapy for his PTSD.  

When seen in April, the VA medical record indicates that 
the veteran, overall, felt less depression.  He denied 
sleep or appetite problems.  He reported being isolative 
and not comfortable around people, and said he did a lot 
of thinking about Vietnam.  Mental status examination 
findings were unchanged.  The clinical plan included 
prescribed medication and individual psychotherapy with 
the VA psychiatrist.

A May 2000 VA medical record indicates that the veteran 
talked about his discomfort around people and ways to 
overcome it.  He also talked about his automatic thoughts 
and assumptions.  He said hedid well on Prozac, and denied 
side effects from the medication.  When seen the next 
week, the veteran talked about painful experiences in 
Vietnam.  He did not feel comfortable talking about 
Vietnam to other people, because nobody understood him.  
He said that for years alcohol was his way of treating his 
depression and helping to forget about his service in 
Vietnam.  He worked on preparing his list of stressors.  

The veteran underwent VA orthopedic and genitourinary 
examinations in May 2000.  The reported findings are not 
referable to PTSD.

In June 2000, the veteran was seen again in the MHC clinic 
for depression and PTSD.  According to that record entry, 
he was more depressed and was having more flashbacks about 
Vietnam.  He described sleeping problems, mostly due to 
nightmares about Vietnam.  The veteran also had migraine 
headaches and high blood pressure that concerned him.  He 
did not want to come for therapy anymore because it made 
him think too much about Vietnam.  On mental status 
examination, the veteran's mood was sad and his affect was 
restricted; otherwise findings were unchanged from 
previous examination.  The plan was to increase and add to 
the veteran's prescribed medication.

In a June 2000 written statement, the veteran said that, 
since filing his claim for service connection, his PTSD 
symptomatology had worsened.  He attributed this to having 
to write a stressor statement, and to appointments at the 
MHC with the VA psychiatrist.  He said VA also diagnosed 
him with stress-induced migraine headaches.  At his last 
MHC session, the veteran said he had a particularly bad 
day due to flashbacks, and the VA psychiatrist advised 
that the intrusive thoughts were likely to continue 
forever and that medication would provide only partial 
relief.

In September 2000, the veteran underwent VA examination 
for PTSD.  According to the examination report, the 
veteran had first learned he had PTSD when VA hospitalized 
him in 1987 for substance abuse treatment.  He sought 
follow-up care at the Veterans Center, and briefly 
attended group therapy that year.  In 1992, the veteran 
sought help and attended a therapy group, received private 
psychiatric help, and was diagnosed with PTSD and started 
on antidepressant medications.  Thereafter, his family 
physician prescribed the antidepressant until he switched 
his care back to VA in March 2000.  

Further, after retiring from service, the veteran attended 
Southwest University for one year.  From 1975 to 1984, he 
taught at the Texas School for the Deaf and left before 
being fired due problems with the administration.  He 
worked part time as a driver's education instructor, from 
1984 to 1990, and left due to the stress of that job and 
because he started having feelings of rage on the job.  
From 1990 to 1995 he worked as an interpreter for deaf 
students at a public school, working part time and then 
full time.  He quit due to problems with authority and 
having carpal tunnel syndrome that interfered with his 
signing.  He had been retired since 1995.  The VA examiner 
noted that the veteran's stressful events in service were 
conceded by the RO.

According to the examination report, the veteran reported 
being involved in very few activities of daily living, due 
to his symptoms.  It was noted that he had impaired social 
functioning.  He was married to his wife for forty-seven 
years and had two adult children.  He had a poor 
relationship with one daughter, with whom he spoke 
approximately once every three or four months.  The 
veteran had six living siblings and had close contact with 
only one brother.  He denied having any friends, except 
for Alcoholics Anonymous friends.  He did not participate 
in any community or veterans' organizations.  The veteran 
reported being civil with neighbors.  His past hobbies 
were fishing and hunting that he only did alone or with 
his wife.  They denied any social activities with other 
couples.

The veteran subjectively complained of nightmares 
approximately once a week that tended to cluster around 
anniversary dates.  At their most severe, he said he woke 
up choking his wife.  The veteran said that the dreams 
ended up feeling like reality and continued out of sleep.  
His wife reported that, during the episodes, the veteran 
trembled and became violent if anyone tried to wake him 
up.  The veteran reported flashbacks approximately once a 
month and said they tended to be cued by his remembering 
dreams that he had, or weather conditions.  He also 
complained of intrusive thoughts on a daily basis.  At the 
most severe, he reported that they interfered with 
concentration, and the veteran's wife said he was unable 
to hear conversations because he was so distracted by the 
thoughts.  The veteran complained of having no patience 
when dealing with situations of living that involved 
interacting with other people and said he became impatient 
and quickly enraged.  He learned to cope with this by 
avoiding and delegating responsibility to his wife.  

The examiner noted that the veteran met the criteria for 
PTSD of chronic duration.  He re-experienced his trauma 
through intrusive thoughts, nightmares, and flashbacks.  
He avoided thoughts and feelings associated with his 
experiences.  He spoke only to his wife of his military 
experiences and avoided situations that aroused 
recollection of the trauma.  The veteran had feelings of 
detachment and estrangement from others and a restricted 
range of affect.  His symptoms included increased arousal, 
irritability and outbursts of rage, poor concentration, 
and an exaggerated arousal response.  The veteran reported 
that loud noises led to feelings of rage.  An associated 
symptom for the veteran was depression, for which he had 
been treated for years with antidepressant medications.  
It was noted that he had a history of substance abuse that 
was an attempt to self-medicate symptoms.  While the 
veteran was able to maintain employment, jobs were 
stressful for him and he had difficulty with authority 
figures in his life.  His employment had declined over the 
years down to part-time and into non-threatening 
situations.  The veteran reported a long history of social 
impairment, not having any friends, and difficulty getting 
along with his own children and siblings.  He had 
difficulty maintaining a therapeutic relationship in his 
early attempts to seek treatment for his problems. 

On clinical evaluation, there was no impairment of thought 
process or communication.  The veteran denied auditory or 
visual hallucinations.  He reported having feelings as if 
someone were watching him.  That typically occurred when 
he was out on country property he owned, where he scanned 
the woods and had an uncomfortable feeling that someone 
was out there.  The veteran reported episodes of rage.  He 
described recently almost hitting his daughter's landlord 
when he did not follow through with some expected things.  
While the veteran did not act out his rage, he reported 
that he did say inappropriate things to the man.  The 
veteran's wife stated that she stepped between them in 
order to distract the veteran.  The veteran denied 
suicidal or homicidal ideation at present.  He was 
appropriately dressed and groomed, and reported doing few 
activities of daily living, mostly due to physical health 
conditions.  The veteran was fully oriented, and his 
memory and intellect were grossly intact.  He denied 
obsessive or ritualistic behavior, and his speech was 
within normal limits.  He denied panic attacks.  It was 
noted that he was being treated for depression and had 
been on antidepressant medication for over ten years.  He 
reported feeling anxious daily; he experienced a 
restlessness and tension in his arms and stomach.  He had 
difficulty with his anger, and ruminated about his acting 
out towards others.  He denied sleep problems at the 
present time, due to help from prescribed medications.  
The Axis I diagnosis was PTSD with depression, and a GAF 
score of 50 was assigned (denoting serious symptoms or 
serious impairment in social and occupational 
functioning).  

In September 2000, the RO granted the veteran's claim for 
service connection for PTSD.  At that time, a 30 percent 
disability evaluation was awarded, effective from February 
2000, from which rating the veteran appealed.

In written statements in support of his contentions for an 
increased rating, the veteran maintained that he did not 
discuss thoughts of suicide and homicide during his VA 
examination because of avoidance.  He indicated that he 
had such thoughts when he was angry, frustrated, and 
upset, but could not reveal that to an examiner he had 
only met for the first time.  The veteran asserted that 
his PTSD caused him to take lower-paying jobs, and to even 
lose those jobs.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an initial rating in excess of 
50 percent for his service-connected PTSD.  Before 
addressing this issue, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The VA 
examination obtained in September 200 fulfills these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with 
respect to the appellant's claim, and the SOC issued by 
the RO clarified what evidence would be required to 
establish an increased rating.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)). Further, in a November 2002 letter, the Board 
advised the veteran of the Veterans Claims Assistance Act 
and the new duty-to-assist regulations.  A copy of that 
letter was also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).  In a November 2002 written reply, the veteran 
indicated that he had nothing further to add to his claim. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an initial rating in excess of 50 
percent for PTSD.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claim pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it 
is applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected PTSD, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, 
and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2002). Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The Board here notes that this is a case in which the 
veteran has expressed continuous disagreement with the 
initial rating assignment.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a 
later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) 
as to the primary importance of the present level of 
disability, is not necessarily applicable to the 
assignment of an initial rating following an original 
award of service connection for that disability.  Rather, 
the Court held that, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found - a practice known as 
assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002) and its implementing regulations did not 
require that the final rating be effective the date of the 
claim.  Rather, the law must be taken at its plain 
meaning, and the plain meaning of the requirement that the 
effective date be determined in accordance with facts 
found is that the disability rating must change to reflect 
the severity of the disability as shown by the facts from 
time to time.

Under the current schedular criteria, effective November 
7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2002).  A 30 percent 
disability rating is in order when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-
connected disorder, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of 
whether certain signs and symptoms can be attributed to 
the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998); 61 Fed. Reg. 52,698; see 
also 38 C.F.R. § 3.102 (2002).  In light of the above, the 
Board shall consider all of the veteran's various symptoms 
in assigning a rating for his PTSD.  See Mittleider, 
supra.

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD.  The medical evidence indicates that his 
symptomatology includes outbursts of rage, social 
isolation, depression, and a need for prescribed 
medication.  The VA examiner in September 2000 assigned a 
GAF score of 50.  GAF is a scale reflecting t1he 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting 
the DSM-IV).  A GAF score of 50 denotes serious symptoms 
or serious impairment in social or occupational 
functioning and a GAF score of 60 denotes moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  These scores have been recognized by the 
Court of Appeals for Veterans Claims as an indicator of 
mental health on a hypothetical continuum of mental 
health-illness.  Carpenter v. Brown, 8 Vet. App. at 242.  
It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, 
as noted above, the evaluation of such disabilities 
involves the application of a rating schedule that in turn 
is based on average impairment of earning capacity.

Moreover, there is no showing that the GAF score assigned 
to the veteran is inconsistent with the clinical findings.  
The September 2000 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability 
evaluation.  The objective medical evidence further 
demonstrates that the veteran reported sleep difficulty, 
nightmares, and intrusive thoughts, experienced an 
exaggerated arousal response, and reported at the VA 
examination that loud noises led to feelings of rage.  The 
recent VA examiner noted that the veteran had a long 
history of social impairment, had no friends and had 
difficulty getting along with his own children and 
siblings.  Although the veteran was employed, the VA 
examiner said that jobs were stressful for the veteran and 
he had difficulty with authority figures in his life.  His 
employment had declined to part-time and into non-
threatening situations until he retired in 1995.  
Furthermore, at his 2000 VA examination, the veteran 
described reported feeling as if someone were watching 
him, and extreme anger outbursts followed by feelings of 
remorse.  

In view of the foregoing, we conclude that the evidence is 
at least in relative equipoise as to the level of 
psychiatric disability, the extent to which all the 
veteran's disabling symptoms constitute manifestations of 
his service-connected disorder, and as to whether it is 
reasonable to conclude that the disability picture is 
comparable to a 50 percent evaluation.  Overall, the 
evidence shows that there is a question as to which of the 
two evaluations should apply, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under Diagnostic Code 9411 is 
warranted.

The Board views the evidence as reflective that the 
veteran's PTSD symptomatology has tended to fluctuate in 
severity.  For example, he required treatment in 1997 that 
involved prescribed medication.  He has experienced 
difficulty in establishing and maintaining effective work 
and social relationships.  He worked, but the recent VA 
examiner indicated that jobs were stressful for the 
veteran, he had difficulty with authority figures and his 
employment declined over the years down to part-time and 
into non-threatening situations.  It is apparent that the 
veteran attempted to work but was unable to maintain his 
employment, due to psychiatric difficulties and physical 
problems, including a lumbar disorder and carpal tunnel 
syndrome that exacerbated his problems.  See Mittleider, 
supra. 

It is significant, however, that the appellant's PTSD 
symptomatology has not precisely mirrored the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  
For example, there is little or no evidence in the record 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory; impaired judgment; or 
impaired abstract thinking.  However, it is apparent that 
his symptoms, especially his social isolation, 
irritability, volatility, and depression, have impaired 
his social and occupational functioning by reducing his 
reliability and productivity.  In these circumstances, the 
Board finds that a 50 percent evaluation is warranted for 
service-connected post-traumatic stress disorder.  See 38 
C.F.R. § 4.21 (not all cases will show all findings 
specified in the rating criteria, but the rating must in 
all cases be coordinated with actual functional 
impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 
100 percent evaluation.  Even though the Board has 
determined that a 50 percent rating is warranted in this 
case, there is not a question as to whether the 70 percent 
rating should be assigned.  38 C.F.R. § 4.7.  First, we 
have determined that the increase to 50 percent is 
warranted by the reasonable-doubt doctrine.  Second, the 
Board would point out that there is simply no indication 
of diagnosed psychiatric impairment to warrant a 70 
percent rating under the current regulations.  See 38 
C.F.R. § 4.130, DC 9411.  The September 2000 VA 
examination findings, to include a restricted range of 
affect, speech within normal limits and intact memory, are 
barely representative of a 50 percent rating under the 
above-cited criteria.  Further, there is no convincing 
evidence of suicidal ideation, although in written 
statements in support of his claim, the veteran describes 
having both suicidal and homicide thoughts.  Nor is there 
evidence of obsessional rituals that interfere with 
routine activities; speech that is illogical, obscure or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability 
with periods of violence; or spatial disorientation.  
Moreover, there has been no demonstration of neglect of 
personal hygiene and he was described as appropriately 
dressed and groomed in September 2000.  The veteran denied 
hallucinations or delusions.  He stopped working in 1995, 
and retired.  The medical evidence indicates that the 
veteran was married to his wife for forty-seven years and 
had two adult children.  He had close contact with one of 
his six living siblings.  The objective findings of the VA 
examination report in 2000, and the other medical 
evidence, to include normal speech and the report that the 
veteran is oriented, are barely representative of 
pertinent disability warranting a 50 percent rating under 
the current rating criteria. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they have been raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
a careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision. 

In view of the above, the Board finds that the application 
of the benefit-of-the-doubt doctrine contemplated by 38 
U.S.C.A. § 5107(b) (both old and new versions) is 
appropriate in this case.  As stated, the level of 
disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with a 50 percent 
rating under DC 9411.  Thus, the appeal is granted to this 
extent.  However, the symptoms necessary to support a 70 
or 100 percent rating are essentially missing from the 
objective medical evidence of record.  The Board concludes 
that a rating in excess of 50 percent is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue, beyond that doubt which the 
Board is resolving in the veteran's favor herein.  
38 U.S.C.A. § 5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, 
of course, defer to the RO to assign an effective date for 
the 50 percent rating being awarded pursuant to this 
decision.  However, upon reviewing the longitudinal record 
in this case, we find that, at no time since the filing of 
the veteran's claim for service connection, in February 
2000, has his psychiatric disability been more disabling 
than as currently rated under this decision.



ORDER

An increased rating to 50 percent is granted for post-
traumatic stress disorder, subject to the laws and 
regulations governing the payment of monetary awards.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

